ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_01_FR.txt.                                                                            858




   DÉCLARATION DE M. LE JUGE ABRAHAM, PRÉSIDENT

[Texte original en français]

   1. J’ai voté en faveur du présent arrêt, par lequel la Cour décide qu’elle
ne peut examiner au fond la requête des Iles Marshall contre le Royaume-
Uni, car je considère qu’une telle décision est en pleine conformité avec la
jurisprudence de la Cour relative à l’exigence qu’un « diﬀérend » existe
entre les parties, telle que cette jurisprudence a été établie par une série
d’arrêts rendus au cours de la période récente, particulièrement l’arrêt du
1er avril 2011 rendu en l’aﬀaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), l’arrêt du 20 juillet 2012 rendu en l’af-
faire relative à des Questions concernant l’obligation de poursuivre ou d’ex-
trader (Belgique c. Sénégal) et l’arrêt du 17 mars 2016 rendu en l’aﬀaire
relative à des Violations alléguées de droits souverains et d’espaces mari-
times dans la mer des Caraïbes (Nicaragua c. Colombie).
   2. Cette jurisprudence est selon moi clairement et correctement expo-
sée aux paragraphes 36 à 43 de l’arrêt.
   3. On pourrait la résumer dans les trois propositions suivantes.
   En premier lieu, l’existence d’un diﬀérend entre les parties à une ins-
tance n’est pas seulement une condition de l’exercice par la Cour de sa
compétence, mais, plus fondamentalement, une condition de l’existence
même de cette compétence.
   En deuxième lieu, et cette proposition découle en grande partie de la
précédente, il convient, pour apprécier la réalisation de cette condition, de
se placer non point à la date à laquelle la Cour rend sa décision, mais à la
date d’introduction de l’instance, les éléments postérieurs à cette dernière
date pouvant permettre de conﬁrmer, le cas échéant, l’existence du diﬀé-
rend, mais non de l’établir.
   Enﬁn, pour que la Cour constate l’existence d’un diﬀérend entre les
parties à la date pertinente, il est nécessaire que ce diﬀérend se soit mani-
festé par des échanges entre les parties — quelle qu’en soit la forme —
antérieurement à cette date, dans des conditions telles que chaque partie
ait été consciente — ou ait dû l’être — de ce que les vues de l’autre partie
étaient opposées aux siennes. En particulier, le défendeur ne doit pas
découvrir l’existence d’une prétention du demandeur à son égard en pre-
nant connaissance de l’acte introductif d’instance ; il doit en avoir été
informé avant.
   4. Dans le passé, il ne me semble pas que la Cour ait toujours fait
preuve d’une pareille rigueur en ce qui concerne la condition tenant à
l’existence d’un diﬀérend.
   A vrai dire, avant 2011, la jurisprudence de la Cour n’était pas parfai-
tement univoque et on pourrait sans doute trouver des décisions allant

                                                                            29

          armes nucléaires et désarmement (décl. abraham)                859

dans des sens assez variés. Néanmoins, plusieurs précédents pourraient
être cités dans le sens d’une approche plus souple et pragmatique : je les
ai moi-même mentionnés dans mon opinion individuelle en l’aﬀaire
Géorgie c. Fédération de Russie (exceptions préliminaires, arrêt, C.I.J.
Recueil 2011 (I), opinion individuelle de M. le juge Abraham, p. 224).
   5. Cette approche plus souple pouvait être comprise comme reposant
sur l’idée que l’existence d’un diﬀérend n’était pas, à proprement parler,
une condition de la compétence même de la Cour, mais plutôt une condi-
tion de l’exercice par la Cour de sa compétence ; sur la conclusion qui en
découlait que cette condition devait être appréciée à la date de la décision
de la Cour, et que la date d’introduction de l’instance ne revêtait à cet
égard aucune pertinence particulière ; et qu’en conséquence, puisqu’il fal-
lait et suﬃsait que le diﬀérend existât à la date de la décision de la Cour,
il y avait lieu de tenir compte des positions exprimées par les parties dans
le cours même de l’instance tout autant que des échanges qui avaient eu
lieu entre elles — le cas échéant — avant le début de la procédure.

   6. Selon moi, la Cour a commencé à se départir de cette approche dans
son arrêt en l’aﬀaire Géorgie c. Fédération de Russie, qui marque un inﬂé-
chissement, certes encore ambigu, en ce qui concerne les conditions néces-
saires pour constater l’existence du diﬀérend.
   Je m’en suis inquiété, car je n’étais pas favorable à un tel inﬂéchisse-
ment dans mon opinion individuelle jointe à cet arrêt (précitée).
   7. C’est avec son arrêt en l’aﬀaire Belgique c. Sénégal (précité) que la
Cour a clairement ﬁxé le nouveau cours de sa jurisprudence, en se décla-
rant incompétente sur l’une des demandes de la Belgique (celle relative à
une prétendue obligation du Sénégal de poursuivre ou d’extrader His-
sène Habré pour des « crimes internationaux » autres que les actes de tor-
ture, en vertu du droit international coutumier). La raison donnée par la
Cour pour justiﬁer son incompétence était que la Belgique n’avait pas,
dans les protestations qu’elle avait adressées au Sénégal avant l’introduc-
tion de l’instance, mentionné une telle prétention juridique. Pourtant, les
positions adoptées par les parties sur le fond devant la Cour rendaient
manifeste l’existence d’un diﬀérend entre elles sur la question en cause ;
mais la Cour a refusé d’en tenir compte.
   8. J’ai voté contre le point du dispositif de l’arrêt Belgique c. Sénégal
par lequel la Cour s’est déclarée incompétente pour connaître de la
demande susmentionnée, motif pris de l’absence de diﬀérend entre les
parties sur l’objet de cette demande à la date d’introduction de l’instance.
Dans une opinion individuelle jointe à l’arrêt (C.I.J. Recueil 2012 (II),
opinion individuelle de M. le juge Abraham, p. 471), j’ai expliqué les rai-
sons de ce vote, en regrettant que la Cour ne se soit pas placée à la date
de sa propre décision pour apprécier la réalisation de la condition, ce qui
l’aurait conduite à une conclusion opposée.

   9. J’estime cependant que, même si un juge a exprimé les réserves que
lui inspire une solution jurisprudentielle, voire son désaccord avec elle, au

                                                                          30

          armes nucléaires et désarmement (décl. abraham)                860

moment où la Cour a ﬁxé sa jurisprudence, il doit se considérer par la
suite comme lié par cette jurisprudence (non pas juridiquement, certes,
mais moralement), tout autant que s’il l’avait approuvée.
   10. Il est en eﬀet un impératif judiciaire que la Cour a toujours reconnu,
et qui s’impose selon moi à chacun de ses membres, à savoir qu’elle doit
faire preuve d’une grande continuité dans sa jurisprudence, à la fois dans
l’intérêt de la sécurité juridique et pour éviter de prêter le ﬂanc au soup-
çon d’arbitraire.
   11. Il est vrai que la jurisprudence n’est pas intangible, et que la Cour
a toujours le pouvoir de l’inﬂéchir ou de la renverser si elle estime, excep-
tionnellement, qu’il existe pour cela des raisons impérieuses, tenant par
exemple à l’évolution d’un contexte général dans lequel s’insère telle ou
telle solution particulière.
   12. Je ne suis pas sûr que la Cour ait eu raison, avec les arrêts Géorgie
c. Fédération de Russie et surtout Belgique c. Sénégal, d’inﬂéchir notable-
ment son approche antérieure de la condition relative à l’existence du dif-
férend. Mais dès lors qu’elle l’a fait en adoptant une solution claire en
connaissance de cause, je considère que rien ne justiﬁerait à présent qu’elle
s’écartât de cette dernière.
   13. C’est pourquoi dans l’aﬀaire Nicaragua c. Colombie (précitée) je me
suis joint à la majorité (à cet égard l’unanimité) en votant en faveur du
point 1) c) du dispositif, qui faisait application des mêmes critères que
dans l’arrêt Belgique c. Sénégal.
   Et dans la présente aﬀaire, j’approuve également l’arrêt en ce qu’il s’en
tient à l’application de ces critères.
   14. Quant à l’application au cas d’espèce de la jurisprudence — désor-
mais ﬁxée — concernant l’existence du diﬀérend à la date d’introduction
de l’instance, je considère que, pour les raisons exposées aux para-
graphes 45 à 57 de l’arrêt, il n’a pas été démontré qu’un diﬀérend s’était
clairement manifesté entre les Parties, à la date pertinente, sur la question
faisant l’objet de la requête soumise à la Cour par les Iles Marshall.


                                               (Signé) Ronny Abraham.




                                                                          31

